

115 S3037 IS: NIST Plumbing Research Act of 2018
U.S. Senate
2018-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3037IN THE SENATE OF THE UNITED STATESJune 7, 2018Mr. Durbin (for Ms. Duckworth (for herself and Mr. Van Hollen)) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the National Institute of Standards and Technology to establish a premise plumbing
			 research laboratory, and for other purposes.
	
 1.Short titleThis Act may be cited as the NIST Plumbing Research Act of 2018. 2.Premise plumbing research (a)Premise plumbing definedIn this Act, the term premise plumbing means the water distribution system located within the property lines of a property, including all buildings and permanent structures on such property. Such term includes building supply and distribution pipes, fixtures, fittings, water heaters, water-treating and water-using equipment, and all respective joints, connections, devices, and appurtenances.
 (b)ResearchNot later than one year after the date of the enactment of this Act, the Director of the National Institute of Standards and Technology shall—
 (1)establish or designate a laboratory to conduct research on premise plumbing in relation to water safety, security, efficiency, sustainability, and resilience;
 (2)conduct an organizational review of all research and other activities related to premise plumbing conducted by Federal entities; and
 (3)appoint one or more officers or employees of the Institute to liaise with non-Federal entities conducting research or other activities related to premise plumbing.
 (c)Quadrennial reportsNot later than 4 years after the date of the enactment of this Act and not less frequently than once every 4 years thereafter, the Director shall submit to Congress a report on the progress made by the Institute regarding—
 (1)the status of the laboratory described in subsection (b)(1), including any staff designated to work in such laboratory;
 (2)all projects of the Institute related to premise plumbing, including completed projects, projects in progress, and projects planned for the future;
 (3)updates to data relevant to premise plumbing system structure, design, and construction; and (4)any progress of private organizations in updating premise plumbing standards.
 (d)Authorization of appropriationsThere are authorized to be appropriated to the National Institute of Standards and Technology such sums as may be necessary to carry out this section.